     Case 3:18-cv-00376 Document 7 Filed on 12/28/18 in TXSD Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

BRANDON MICHAEL BLACK,               §
TDCJ NO. 01636419                    §
                                     §
     Petitioner,                     §
                                     §
v.                                   § Civil Action No. 3:18-CV-0376
                                     §
LORIE DAVIS, Director                §
Texas Department of Criminal Justice §
Correctional Institutions Division,  §
     Respondent.                     §

     RESPONDENT’S NOTICE OF APPEARANCE OF COUNSEL

      This notice is filed to inform the Court that the undersigned attorney

will be acting as lead counsel in this case.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      ADRIENNE MCFARLAND
                                      Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                      s/ Jessica Manojlovich
*Lead Counsel                         JESSICA MANOJLOVICH*
                                      Assistant Attorney General
                                      State Bar No. 24055632
                                      Southern ID No. 783178
     Case 3:18-cv-00376 Document 7 Filed on 12/28/18 in TXSD Page 2 of 2




                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT



                        CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

has been served by placing it in the United States mail, postage prepaid, on

December 28, 2018, addressed to:

Brandon Michael Black
TDCJ No. 1636419
Connally
899 FM 632
Kenedy, TX 78119


                                     s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      2
